Citation Nr: 0111724	
Decision Date: 04/23/01    Archive Date: 05/01/01	

DOCKET NO.  00-15 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than January 3, 
1996, for a total disability rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from November 1940 to January 
1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, that granted a total rating based on 
individual unemployability due to service-connected 
disabilities effective January 3, 1996.

The veteran had also appealed a May 1997 RO decision 
continuing a 60 percent evaluation for his service-connected 
bronchial asthma with emphysema.  During his personal 
hearing, at page 10 of the transcript, his representative 
indicated that if a total rating based on individual 
unemployability due to service-connected disability was 
granted, the appeal with respect to an increased evaluation 
for the schedular rating would be abandoned.  Therefore, the 
Board concludes that the veteran has withdrawn the appeal 
with respect to the schedular evaluation assigned for his 
service-connected disability upon the grant of the total 
rating.  


FINDINGS OF FACT

1.  An unappealed December 1989 RO decision denied a total 
rating based on individual unemployability due to service-
connected disability.

2.  The veteran filed a claim for a total rating based on 
individual unemployability due to service-connected 
disability on January 31, 1996; a December 1999 RO decision 
granted a total rating based on individual unemployability 
due to service-connected disability, effective January 3, 
1996.

3.  It is not factually demonstrated that the increase in the 
veteran's service-connected disability, causing him to be 
unemployable, occurred during the year prior to January 31, 
1996, and before January 3, 1996.



CONCLUSION OF LAW

The criteria for an effective date prior to January 3, 1996, 
for a total rating based on individual unemployability due to 
service-connected disability have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); Veterans' Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.321(b)(1), 3.340, 3.341, 3.400(o)(1)(2), 4.16 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board observes that the VA's duty to assist 
and notify claimants has recently been reaffirmed and 
clarified.  VCAA.  In this regard, the veteran and his 
representative were provided a statement of the case 
addressing the issue of entitlement to an earlier effective 
date for a total rating based on individual unemployability 
due to service-connected disability.  The statement of the 
case advised them of the criteria necessary to establish an 
earlier effective date.  Prior thereto, in conjunction with 
the veteran's appeal relating to entitlement to a total 
rating based on individual unemployability due to service-
connected disability, the veteran and his representative were 
provided with a statement of the case advising them of the 
criteria necessary to establish a total rating based on 
individual unemployability.  Treatment records that have been 
indicated to exist have been obtained and there is no 
indication that any relevant documents exist that have not 
been obtained or that any other records exist that would 
represent any unadjudicated claims.  Therefore, the Board 
concludes that the VA has complied with the VCAA.

Once a formal claim for compensation has been allowed, 
38 C.F.R. § 3.157(b)(1) (2000) provides, in pertinent part, 
that the date of a VA outpatient or hospital examination or 
the date of admission to a VA or uniformed services hospital 
will be accepted as the date of receipt of a claim.  Further, 
38 C.F.R. § 3.157(b)(2) provides that the date of receipt of 
evidence from a private physician or a layman will be 
accepted as a claim.

The record reflects that the veteran has previously submitted 
formal claims for a total rating based upon individual 
unemployability due to service-connected disability.  The 
most recent of these claims was adjudicated in December 1989.  
The veteran was notified of that action, and his appellate 
rights, by official letter dated in January 1990.  He did not 
initiate an appeal from that decision and it became final.

On January 31, 1996, the veteran submitted a formal 
application for a total rating based upon individual 
unemployability due to service-connected disability.  There 
is no evidence of record indicating that there remains 
pending any unadjudicated claims, nor is there any indication 
that the veteran was admitted to a VA or uniformed services 
hospital following the December 1989 RO denial and prior to 
January 31, 1996, with the first indication of VA 
hospitalization being in June and July 1996 and the first VA 
examination, after the December 1989 decision, being 
conducted in February 1997.  

On the basis of the above analysis, the record does not 
contain any formal or informal claims for a total rating 
based on individual unemployability due to service-connected 
disabilities, dated prior to the December 1989 RO decision, 
that remained pending and the record does reflect that each 
claim filed prior to the December 1989 RO decision was 
adjudicated.  Therefore, a preponderance of the evidence is 
against the assignment of an effective date prior to January 
3, 1996, for a total rating based on individual 
unemployability due to service-connected disabilities on the 
basis of a pending claim that was filed prior to the December 
1989 RO decision.

It is noted that a November 1991 RO decision denied an 
increased rating in the veteran's service-connected pulmonary 
disability and the veteran was notified of that action and 
his appellate rights, but did not appeal.  However, the first 
communication received from the veteran regarding a claim for 
a total rating based on individual unemployability due to 
service-connected disability, following the January 1990 
notification, was his formal claim received on January 31, 
1996.  Since this is the first claim received from the 
veteran following the December 1989 RO decision, and there is 
no evidence that the veteran received VA or uniformed 
services hospitalization or inpatient or outpatient 
examination during the period from December 1989 until 
January 31, 1996, or otherwise any evidence that would 
indicate an informal or formal claim was filed during this 
period for a total rating based on individual unemployability 
due to service-connected disability, a preponderance of the 
evidence is against a finding that the veteran is entitled to 
the assignment of an earlier effective date for a total 
rating based on individual unemployability due to service-
connected disability on the basis of any claim filed prior to 
January 31, 1996. 

With respect to VA treatment records, dated between December 
1989 and January 1996, they do not reflect that they pertain 
to the admission of the veteran to a VA hospital or that they 
represent an outpatient or hospital examination.  Further, 
they do not indicate any intent to apply for a total 
disability rating based on individual unemployability due to 
service-connected disabilities.  Therefore, they do not 
constitute informal claims.  38 C.F.R. §§ 3.155(a), 
3.157(b)(1).

Further, there was no additional evidence received within the 
appeal period following the January 1990 RO notification of 
the December 1989 RO decision.  38 C.F.R. § 3.400(q)(1).

Except as provided in Paragraph (o)(2) of 38 C.F.R. § 3.400, 
the effective date of increased evaluations for compensation 
is the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1).  The effective 
date of an increased evaluation will be the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date, otherwise, the effective date is the 
date of receipt of claim.  38 C.F.R. § 3.400(o)(2).

With consideration of the above analysis that the veteran's 
claim for a total rating based upon individual 
unemployability due to service-connected disability was 
received on January 31, 1996, the general rule, as provided 
at 38 C.F.R. § 3.400(o)(1), is that the effective date of the 
award of an increased evaluation is the date of the veteran's 
claim, January 31, 1996, or the date entitlement is shown, 
whichever is later.  The veteran has been awarded a total 
rating based upon individual unemployability due to service-
connected disability from January 3, 1996.

Therefore, the focus of the Board's review at this time is 
whether it is factually ascertainable that the veteran 
experienced an increase in his service-connected disability 
during the year prior to January 31, 1996, and before 
January 3, 1996.  See Quarles v. Derwinski, 3 Vet. App. 129, 
135 (1992).  See also Harper v. Brown, 10 Vet. App. 125, 126-
27 (1997) holding that, "38 U.S.C.A. § 5110(b)(2) and 
38 C.F.R. § 3.400(o)(2) are applicable only where the 
increase precedes the claim (provided also that the claim is 
received within one year after the increase)."

Accordingly, in order to be assigned an effective date prior 
to January 3, 1996, for a total rating based on individual 
unemployability due to service-connected disability, it must 
be factually ascertainable that the veteran's service-
connected disability underwent an increase during the year 
prior to January 31, 1996 and before January 3, 1996.  In 
determining whether or not an increase was factually 
ascertainable during the year prior to January 31, 1996, the 
Board will review the entirety of the evidence of record.  
See Hazan v. Gober, 10 Vet. App. 511 (1997); Swanson v. West, 
12 Vet. App. 442 (1999).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  If 
there is only one such disability, such disability shall be 
ratable as 60 percent or more and if there are two or more 
disabilities, there shall be at least one disability ratable 
as 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§ 4.16.

Service connection is in effect for bronchial asthma with 
emphysema, evaluated as 60 percent disabling from March 6, 
1968.  Therefore, the veteran met the criteria for a total 
rating based on individual unemployability due to service-
connected disability prior to January 3, 1996.

It is asserted, in substance, that the veteran has been 
unemployable due to his service-connected disability since 
the 1960's.  A letter from the Social Security Administration 
reflects that the veteran was awarded Social Security 
disability benefits effective January 1969 based on a date of 
disability onset of June 15, 1968.  Upon the veteran's 
attaining age 65, in February 1981, his disability benefits 
were converted to retirement insurance benefits.  Since his 
disability information was no longer needed to establish 
retirement benefits, his files were eventually destroyed.  
The record indicates that the veteran has not been employed 
since the 1960's.  

A May 1995 VA treatment record reflects that the veteran 
reported that he was feeling well and asymptomatic.  On 
examination he had no respiratory distress.  The assessment 
included that he was clinically stable, asymptomatic, and had 
no weight loss or anorexia.  A CT scan of his chest was 
unchanged from December 1994.  A December 1995 VA treatment 
record reflects that the veteran had no edema or clubbing.  A 
January 1996 VA treatment record reflects that the veteran 
was stable with no symptoms or distress.  A January 1996 
chest X-ray reflects changes at the left apex.  When compared 
with a September 1995 study there was no significant interval 
change.

Records relating to a VA hospitalization in June and July 
1996, reflect that the veteran was admitted with complaints 
of shortness of breath.  He was hospitalized again in 
November 1996 with pulmonary complaints.  

The report of a February 1997 VA pulmonary examination 
reflects that the veteran reported that during the past few 
years he had asthma every night which was worse with cold and 
humid weather.  The diagnosis was bronchial asthma.  The 
report of November 1999 VA pulmonary function testing 
reflects that there was moderate air flow obstruction and no 
significant changes compared to pulmonary function testing in 
February 1997.  

A review of VA treatment records, dated during the year prior 
to January 1996, does not indicate that the veteran's 
service-connected pulmonary disorder underwent any 
exacerbation.  Rather, these treatment records indicate that 
the veteran's pulmonary disorder was asymptomatic and stable.  
He was hospitalized twice in 1996, but these records do not 
indicate that there was an increase in his service-connected 
disability during the year prior to January 1996.

In the absence of any competent medical evidence indicating 
that the veteran's service-connected disability increased in 
severity during the year prior to January 31, 1996, and 
before January 3, 1996, and competent medical evidence 
indicating that his service-connected pulmonary disability, 
during the year prior to January 31, 1996, was stable and 
asymptomatic, a preponderance of the evidence is against a 
finding that it is factually ascertainable that the veteran's 
service-connected disability increased in severity during the 
year prior to January 31, 1996, and before January 3, 1996.  
Therefore, since an increase in his service-connected 
disability did not occur within the year prior to January 31, 
1996, and before January 3, 1996, the general rule of 
38 C.F.R. § 3.400(o)(1) is for application and an effective 
date prior to January 3, 1996, is not warranted.  Harper at 
126-27.


ORDER

An effective date earlier than January 3, 1996, for a total 
disability rating based on individual unemployability due to 
service-connected disability is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

